Cook, J.,
dissenting.
{¶33} In State ex rel. Rose v. Lorain Cty. Bd. of Elections (2000), 90 Ohio St.3d 229, 736 N.E.2d 886, a majority of this court permitted a referendum petitioner to withdraw separately filed petitions, combine them, and resubmit them as one instrument. That holding undercut the requirements of R.C. 3501.38 by ignoring the plain meaning of the statutory language. See id. at 235-237, 736 N.E.2d 886 (Cook, J., dissenting) (filing a referendum petition consisting of papers included in previously filed and withdrawn petitions violates both R.C. 3501.38[I] [improper amendments to first petition] and R.C. 3501.38[K] [improper filing of petition material]). Today’s majority compounds this error by not only permitting the withdrawal and refiling of petition papers previously filed, but by now permitting a party to file additional material that had never been filed — in *359contravention of Rose’s charge that a petitioner “preservefe] * * * the integrity of the contents of his petitions” and not “alter, correct, or add to the petitions.” Id. at 234, 736 N.E.2d 886.
Kegler, Brown, Hill & Ritter and Thomas W. Hill; Phillip L. Harmon, for relator.
Janet E. Jackson, Columbus City Attorney, Daniel W. Drake and Susan E. Ashbrook, Assistant City Attorneys, for respondents.
{¶ 34} R.C. 3501.38(1) unambiguously prohibits any “alterations, corrections, or additions” to a petition “after it is filed in a public office.” “Addition” means “anything added,” and “alteration” means “a change in a legal instrument that changes its legal effect.” Webster’s Third New International Dictionary (1986) 24 and 63. Here, without the circulator affidavits, the original filing was invalid. By resubmitting the petitions as altered by the addition of the circulatoraffidavits required by Section 49 of the Columbus Charter, the later filing also contravened R.C. 3501.38(1). Because Miles withdrew, altered, and then refiled the defective referendum petition in contravention of a statutory provision, I respectfully dissent and would deny the writ.